Lewis, J.
While the testimony was decidedly conflicting, there was some evi- ' dence which would have warranted a finding for the plaintiff for the full amount of the promissory notes upon which her action was brought. This being so, and the verdict in her favor being for a less amount, this court will not disturb a judgment overruling the defendant’s motion for a new trial, based on the general grounds that the verdict was contrary to law and to the evidence ; the more especially when the record discloses that he failed to establish by competent evidence any one of the various items of damage which he in his answer set up in defense to the action.

Judgment affirmed.


All the Justices concurring.